         Case 1:18-cv-05068-JGK Document 177 Filed 12/02/19 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                      December 2, 2019

VIA ECF
Honorable John G. Koeltl
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:       R.F.M. v. Nielsen, 18 Civ. 5068 (JGK)

Dear Judge Koeltl:

       This Office represents Defendants (the “Government”) in the above-referenced action.
Pursuant to Section VI.B of the Amended Judgment entered on May 31, 2019, we respectfully
submit Defendants’ compliance report relating to “1. A description of all actions taken by
Defendants to comply with the terms of this Amended Judgment; and 2. A status report as to
Defendants’ continued compliance with all deadlines contained in this Amended Judgment.”
[Dkt. No. 148 at Section VI.B].

       Since the filing of the last status report on August 30, 2019, defendant United States
Citizenship and Immigration Services (“USCIS”) has been diligently adjudicating petitions and
applications concerning to the above-referenced action. Specifically, USCIS has complied with
the Amended Judgment by receiving and proceeding to adjudicate the following petitions and
applications, or by sua sponte re-opening and proceeding to adjudicate past petitions or
applications of class members by evaluating the information provided by the petition in light of
the applicable legal requirements.

Notices of Appeal or Motion (Form I-290B)

             •   USCIS received 852 Form I-290Bs since the Court entered the Amended
                 Judgment.
             •   To date, of the 852 I-290Bs, USCIS has adjudicated 668 I-290Bs.
             •   USCIS approved 654 Form I-290Bs and denied 14 of them.

Special Immigrant Juvenile (“SIJ”) Petitions (Form I-360)

             •   USCIS re-opened 611 SIJ petitions since the Court entered the Amended
                 Judgment.
             •   Of the 611 SIJ petitions, USCIS has completed adjudication of 566 petitions.
             •   USCIS approved 565 petitions, and denied 1 petition.
        Case 1:18-cv-05068-JGK Document 177 Filed 12/02/19 Page 2 of 2

Honorable John G. Koeltl                                                            Page 2 of 2
December 2, 2019



Applications for Adjustment of Status (Form I-485)

           •   USCIS re-opened 172 applications for adjustment of status since the Court
               entered the Amended Judgment.
           •   USCIS has completed adjudication of 49 applications of adjustment of status.
           •   USCIS approved 39 applications and denied 10 applications.

Applications for Employment Authorization (From I-765)

           •   USCIS re-opened 17 applications for employment authorization since the Court
               entered the Amended Judgment.
           •   USCIS has adjudicated 13 of the 17 applications for employment authorization.
           •   USCIS approved 12 of those applications and denied 1 application.

       The Amended Judgment does not set forth any impending deadlines regarding the
adjudication of the relevant applications. USCIS intends to continue promptly adjudicating
applications per the Amended Judgment.

       We thank the Court for its consideration of this letter.


                                                         Respectfully submitted,

                                                         GEOFFREY S. BERMAN
                                                         United States Attorney

                                                  By:        /s/Kirti Vaidya Reddy
                                                         KIRTI REDDY
                                                         TOMOKO ONOZAWA
                                                         Assistant United States Attorneys
                                                         Tel: (212) 637-2751/2721
                                                         Fax: (212) 637-2686
                                                         Email: kirti.reddy@usdoj.gov
                                                                 tomoko.onozawa@usdoj.gov

cc:    Counsel of Record (via ECF)
